Title: Virginia Delegates to Benjamin Harrison, 13 May 1784
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Annapolis May 13th. 1784.

We do ourselves the honor of transmitting to your Excellency, a Copy of the Journals of Congress, which will compleat the one already sent you by the Secretary as far as printed. From these it will appear that Congress has resolv’d to adjourn on the 3d. of June ensuing, to meet at Trenton in Jersey, on the 30th. of October next, and to the different Questions which this measure gave rise to, we referr your Excellency, as they will give you a just idea of the progress of this business.
It may be well however here to observe that the Votes in Congress as they stand at present, are unfavorable to a Southern situation and untill the admission of Western States into the Union, we apprehend it will be found impracticable to retain that Body, any length of time, southward of the middle State. And it may be proper also to suggest, that shoud Congress continue in their present unsettled state, and the Southern and Middle States remain dependant on the Eastern States, for the removal of Congress alternately to Jersey and Maryland, it may at times be productive of concessions in favor of the northern members of this confcederacy on other very important points and indeed give them an unequal weight in the scale. Add to this, that it will have one most pernicious influence, the rendering Members of Congress much more sollicitous about where they sit, than what they do.
Whether every exertion we can make will so far advance the national business as to admit of an adjournment at the time propos’d, with propriety, may be well doubted. To remedy any inconveniences that might arise from an untimely recess it is propos’d to leave a Committee of the States, but the powers they are to possess remain still undefin’d.
On the 7th. instant, Congress agreed to a Plan for forming Commercial Treaties, with the Maratime Powers of Europe and those of Africa bordering on the Mediterranean. To a measure ardently sollicited by the mercantile part of America and warmly espous’d by a large majority of Congress, we did not choose to with-hold our assent: We judged it more advisable to render the instructions to our Ministers as conformable as circumstances woud permit to the Desire of the State express’d to us in the Act of the Legislature of the 23d. of May 1783, and to suspend the final decision on the measure, untill Mr. Jefferson had been join’d in  the Commission for these negociations to Mr. Adams and Doctor Franklin.
It was an object with us, in order to tender the Commission, as agreable as possible to the southern States to have Mr. Jefferson placed in the room of Mr. Jay, who at his own request returns to America and who was at the same time appointed Minister of the United States, for Foreign Affairs. The uncommon talents of this Gentleman, and the experience he has no doubt gaind in foreign Politics, will render his services in this Department momentous, at a period when our Negociations with Europe are like to become so complicated.
We coud not, but in a great measure attribute the caution of the Legislature, in the Act before alluded to, to the obvious inequality in the Representation of these States in Europe, and altho’ the integrity of the former Commissioners, was as unquestionable, as the liberality of their Sentiments, Yet their want of information with respect to the true Commercial Interests of the Southern States, must have remain’d an insurmountable obstacle with us, to the commission of such extensive Powers of clogging our Commerce to a Delegation wholly from Northern States.
Shou’d this have been the motive, which influenc’d the Legislature, we flatter ourselves, that their objection will have been remov’d by the appointment of Mr. Jefferson, and that the present European Commission will be as satisfactory to the State of Virginia as it appears to be to Congress. In this hope and when we reflect on what essential benefits the Union may derive from his Talents and exertions in an employment as arduous in its execution, as it will be important in its effects, we feel ourselves in a great measure compensated for the public loss of a very able; and our private loss of a very amiable Colleague.
We woud suggest the Utility of collecting memorials from the principal trading Houses of Virginia, on the present State of our Foreign Commerce. An intelligent merchant employ’d in the direct exchange with Europe, might furnish useful hints to the ablest negociator. His accounts of sales in Foreign Countries, together with his remarks on the inconveniences and impositions he was in the several instances subjected to, woud throw light on the particular stipulations, which it will no doubt be the policy of the United States to preferr, to the loose, vague and general terms adopted in the Treaties heretofore made. Any information on this subject, which the Executive woud transmit to the Delegates, woud be by them instantly forwarded to our Commissioners in Europe.

The Plan for the purchase of the Western Territory ceded to the United States, having been digested, a meeting of the Commissioners, appointed to negociate with the Indians, was directed to be held in New York. Thither but two of them repair’d, and three having refused to accept of their appointments, Congress went into the nomination of others to supply their places. Before this the Express sent in pursuit of General Clarke had return’d, without seeing him, so that but little hopes remain’d of his attending the Treaty, accordingly, we thought it best to nominate our Colleague, the Honble. Mr. Lee, who had previously consented to undertake the business. He was appointed, together with General Lincoln, but before he cou’d leave Congress, the two Commissioners at New York, after waiting some time without being able to form a board, had seperated, to meet again in the Month of August.
The Statement of the Expenditures of Public Monies, from the Office of Finance, Mr. Morris informs he had delay’d furnishing, not having yet relinquish’d hopes of being able to quit that Department at a very early period, to which it was his wish to make up his Accounts at one time whenever it is receiv’d we shall transmit it to Your Excellency to lay before the Legislature.
By a Letter from Doctr. Franklin dated Passy Mar. 9th. we are inform’d that the time limited for the exchange of the ratifications of the Definitive Treaty, had expir’d before the Letters explanatory of the delay on our part, arriv’d. But still no difficulty on that head was expected. Mr. Adams was at that time in Holland. Mr. Jay had return’d to France, but was to embark with his family for America, in April. The Doctor adds that the general sentiment of Europe had become of late very favorable for America.
With the utmost respect We have the honor to be Yr. Excellency’s Most obedient & very humble Servants,

S: Hardy
John F. Mercer
Arthur Lee except the paragraph marked by a line.

